PER CURIAM.
This petition for writ of mandamus is brought by an acquitted defendant seeking to compel the circuit court judge to issue a certificate of taxable costs pursuant to section 939.06, Florida Statutes (1981), which provides as follows:
939.06 Acquitted defendant not liable for costs. — No defendant in a criminal prosecution who is acquitted or discharged shall be liable for any costs or fees of the court or any ministerial office, or for any charge of subsistence while detained in custody. If he shall have paid any taxable costs in the case, the clerk or judge shall give him a certificate of the payment of such costs, with the items thereof, which, when audited and approved according to law, shall be refunded to him by the county.
The trial judge refused to issue the certificate on the theory that there was discretion to deny such costs when “... a person who factually is guilty ...” is found not guilty by the jury. We find no such exception express or implied in the statute. Therefore, we grant the petition and direct the trial judge to give petitioner a certificate of taxable costs which he may submit to the county for reimbursement.
MANDAMUS GRANTED.
GRIMES, A.C.J., and DANAHY and SCHOONOVER, JJ., concur.